EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In paragraph 0001 of the specification, line 2, after “filed on May 29, 2019,”, insert --now U.S. Patent No. 11,094,955 B2,--


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, such as Lee (US 2018/0337410 A1), Mori (US 2010/0051181 A1), Kawai (US 2010/0167176 A1) and Klug (US 2002/0174782 A1) disclose many of the features of claim 1, 
Mori, for example, discloses a method of the apparatus for manufacturing a membrane-electrode assembly for a fuel cell, the method comprising: 
(a) unwinding an electrolyte membrane sheet from an electrolyte membrane sheet roll, recovering a protect film attached on an electrolyte membrane, and supplying the electrolyte 
(b) unwinding a first electrode film sheet including a first electrode film continuously coated with an anode electrode layer and a second electrode film sheet including a second electrode film coated with a cathode electrode layer with a predetermined gap (see Mori, paragraph 0066, disclosing “a gap between the nip roll 9 and the thermal laminating roll 12”), and supplying the first electrode film sheet and the second electrode film sheet along the set feed path (See especially, Mori, paragraph 062, disclosing “Meanwhile, a carrier film B and C are wound off respectively with a constant feed rate and a constant tension from film feeding parts 5 and 6 which are arranged facing each other, and electrode catalyst materials 42 and 43 are intermittently coated on the carrier films B and C on coating rolls 7 and 8 by coating means 22 and 23, respectively.”); 
(c) passing the electrolyte membrane and the first and second electrode film sheets through between a driving bonding roll and a driven bonding roll (see laminating rolls 11 and 12), and transferring the anode electrode layer and the cathode electrode layer of the first and second electrode films to upper and lower surfaces of the electrolyte membrane, respectively ((such as by drive means such as a laminating pressure control means 24, which “can be realized by using various types of cylinders”)”  Kawai discloses additional features related to the driving of the rollers (see paragraphs 0127, for example)  Klug disclose additional features such as an embossing portion or engraving portion (Klug, in paragraph 0023, teaches “providing a pair of 
Lee also discloses many of the features, but utilizes a different arrangement of sensors and thus a different controller.  Lee discloses “detecting locations of the anode and cathode catalyst electrode layers with respect to the top and bottom electrode films through top side and bottom side location sensors and outputting detect signals; and (f) driving the bottom side bonding roll and the compulsive driving roll through the control unit according to the detect signals of the top side and the bottom side location sensors and arranging the locations of the anode and cathode catalyst electrode layers of the top and bottom electrode films.  Thus, Lee does not detect an edge position of an embossing portion of the driving bonding roll through a second position sensor.
Therefore, the prior art of record, such as Lee, Mori, Kawai, and Klug, does not disclose the additional features of “(d) sensing an edge position of the cathode electrode layer through a first position sensor, sensing an edge position of an embossing portion of the driving bonding roll through a second position sensor, and outputting sensed signals to a controller; and (e) moving the driven bonding roll away from the driving bonding roll and increasing or decreasing a relative rotational position of the driving bonding roll with respective to the driven bonding roll by controls of the controller based on the sensed signals of the first and second position sensors so as to adjust the positions of the anode electrode layer and the cathode electrode layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK